Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 1 of 30




                  Exhibit 1:
        Proposed Settlement Agreement
  Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 2 of 30




                IN THE UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF PENNSYLVANIA


ANTHONY HAMMOND MURPHY and BLAIR
DOUGLASS,
                                          Civil Action No. 1:20-cv-00056
                Plaintiffs,

     v.

CHARLES TYRWHITT, INC.,

                Defendant.


                        SETTLEMENT AGREEMENT
      Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 3 of 30




                                                       Table of Contents

1.     Introduction ......................................................................................................................... 1

2.     Definitions........................................................................................................................... 2

3.     Conditions Precedent .......................................................................................................... 5

4.     Charles Tyrwhitt Shall Make Its Digital Properties Accessible ......................................... 5

5.     Third-Party Content ............................................................................................................ 6

6.     Accessibility Coordinator ................................................................................................... 6

7.     Accessibility Consultant and Status Report ........................................................................ 7

8.     Accessibility Audit.............................................................................................................. 7

9.     Accessibility Strategy ......................................................................................................... 8

10.    Accessibility Policy Statement ........................................................................................... 8

11.    Accessibility Training ......................................................................................................... 9

12.    Modified Bug Fix Priority Policies ................................................................................... 10

13.    Customer Service Personnel ............................................................................................. 10

14.    Quarterly Accessibility Audit ........................................................................................... 10

15.    Quarterly End-User Accessibility Testing ........................................................................ 11

16.    Agreement Term ............................................................................................................... 11

17.    Monitoring and Compliance ............................................................................................. 11

18.    Scope of Agreement .......................................................................................................... 12

19.    Incentive Award to Named Plaintiffs ............................................................................... 12

20.    Annual Report and Meet-and-Confers .............................................................................. 13

21.    Dispute Resolution Procedure........................................................................................... 13

22.    Attorneys’ Fees and Costs up to the Date of Final Approval ........................................... 14

23.    Attorneys’ Fees and Costs after Final Approval ............................................................... 15

24.    Preliminary Approval, Objections, And Fairness Hearing ............................................... 17

                                                                    ii
      Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 4 of 30




25.    Notice ................................................................................................................................ 17

26.    Judgment, Final Approval, And Dismissal ....................................................................... 18

27.    No Admissions Of Liability ............................................................................................. 18

28.    Terms Not Confidential; Non-Disparagement .................................................................. 18

29.    Releases............................................................................................................................. 19

30.    Entire Agreement .............................................................................................................. 19

31.    Modification ...................................................................................................................... 19

32.    Severability ....................................................................................................................... 19

33.    Drafting of this Agreement ............................................................................................... 19

34.    Execution In Counterparts ................................................................................................ 19

35.    Continuing Jurisdiction ..................................................................................................... 20

36.    Deadlines........................................................................................................................... 20

37.    Communications to Named Plaintiffs, Class Counsel, the Settlement Class,
       and Charles Tyrwhitt......................................................................................................... 20




                                                                    iii
     Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 5 of 30




                                    Settlement Agreement

1.    Introduction This Agreement (all capitalized terms have the meanings set forth in Section
      2) is entered into by and between Charles Tyrwhitt and Named Plaintiffs, individually and
      on behalf of the Settlement Class.

       1.1.   Charles Tyrwhitt owns, operates, and controls the Website, which is open to
              consumers in the United States through the internet.

       1.2.   This Agreement applies to the Website, New Websites and Mobile Apps, and
              Subsequently Acquired Websites and Mobile Apps, but not Subsequently
              Abandoned Websites and Mobile Apps.

       1.3.   Named Plaintiffs use screen reader auxiliary aids to access digital information and
              are persons with a disability as that term is used in the ADA. Named Plaintiffs have
              attempted to patronize the Website and intend to do so again in the future.

       1.4.   On or about March 18, 2020, Plaintiff Anthony Hammond Murphy filed this
              Lawsuit, in which Plaintiff Murphy asserted that Charles Tyrwhitt does not have,
              and has never had, adequate corporate policies and practices that are reasonably
              calculated to cause the Website to be fully accessible to blind or visually disabled
              individuals, in violation of the ADA.

       1.5.   On July 20, 2020, Named Plaintiffs filed an Amended Class Action Complaint in
              the Lawsuit, reasserting claims of disability discrimination on behalf of a class of
              similarly situated persons.

       1.6.   The Parties now wish to affect a complete resolution and settlement of all claims,
              disputes and controversies relating to the allegations of Named Plaintiffs and the
              Settlement Class, and to resolve their differences and disputes by settling the
              Lawsuit.

       1.7.   The terms of all exhibits attached hereto are fully incorporated into this Agreement
              and are an integral part thereof. The terms of this Agreement, where applicable, are
              fully incorporated into all exhibits and are, where applicable, an integral part
              thereof. To the extent that there are any conflicts or inconsistencies between the
              terms of this Agreement and any of the exhibits, the terms of the Agreement shall
              control.

       1.8.   This Agreement and all exhibits are binding on Charles Tyrwhitt’s subsidiaries,
              successors and assigns.




                                            1 of 23
     Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 6 of 30




2.    Definitions.

       2.1.   “Accessible” or “Accessibility” refers to digital content that meets the success
              criteria of the WCAG 2.1.

       2.2.   “Accessibility Audit” means the initial audit of the Website required by Section 8
              of this Agreement.

       2.3.   “Accessibility Coordinator” means the person designated by Charles Tyrwhitt to
              serve the purposes of Section 6 of this Agreement.

       2.4.   “Accessibility Consultant” means the person designated by Charles Tyrwhitt to
              serve the purposes of Section 7 of this Agreement.

       2.5.   “Accessibility Policy Statement” means the statement required by Section 10 of
              this Agreement that must demonstrate Charles Tyrwhitt’s commitment to
              implementing accessible services to blind and visually disabled individuals.

       2.6.   “Accessibility Strategy” means the corrective action strategy required by Section
              9 of this Agreement.

       2.7.   “ADA” means Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12181
              et seq., and its implementing regulations.

       2.8.   “Agreement” means this agreement and the exhibits attached hereto.

       2.9.   “Agreement Term” means the time from the Effective Date through the end of
              three (3) years from the Effective Date.

       2.10. “Charles Tyrwhitt” means Charles Tyrwhitt, Inc.

       2.11. “Charles Tyrwhitt Parties” means Charles Tyrwhitt and its present and former
             parents and subsidiaries and each of their respective present, former or future
             officers, directors, employees, shareholders, administrators, executors, affiliates,
             successors and assigns.

       2.12. “Charles Tyrwhitt Personnel” means all persons who are employed by Charles
             Tyrwhitt and who have managerial responsibility for the design and development
             of the Website, New Websites and Mobile Apps, and Subsequently Acquired
             Websites and Mobile Apps.

       2.13. “Charles Tyrwhitt Settlement Contact” means a Charles Tyrwhitt employee
             designated as the initial point of contact for Class Counsel and Named Plaintiffs
             with respect to issues concerning this Agreement. Charles Tyrwhitt shall notify

                                            2 of 23
Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 7 of 30




         Class Counsel and Named Plaintiffs in writing of the person designated as the
         Charles Tyrwhitt Settlement Contact within ten (10) days of the Effective Date.
         Charles Tyrwhitt shall also notify Class Counsel and Named Plaintiffs in writing
         should a new individual be designated as the Charles Tyrwhitt Settlement Contact
         during the Agreement Term. Such notice shall be required within ten (10) days of
         designation of the any new Charles Tyrwhitt Settlement Contact.

  2.14. “Class Counsel” means Kevin W. Tucker and Kevin Abramowicz of East End
        Trial Group LLC, and Lawrence H. Fisher of Lawrence H. Fisher Attorney at Law.

  2.15. “Costs” means all out-of-pocket expenses reasonably incurred and shall include
        (but not be limited to) amounts payable to experts.

  2.16. “Court” means United States District Court for the Western District of
        Pennsylvania.

  2.17. “CSO Personnel” means the individuals required by Section 13 of this Agreement.

  2.18. “Digital Properties” means the Website, New Websites and Mobile Apps, and
        Subsequently Acquired Websites and Mobile Apps.

  2.19. “Dispute Resolution Procedure” means the process described in Section 21
        hereof.

  2.20. “Effective Date” means the date on which all conditions precedent set forth in
        Section 3 of this Agreement are completed.

  2.21. “Final Approval” means approval given in a written order to this Agreement by a
        United States District Court Judge or Magistrate of competent jurisdiction after
        notice to the Settlement Class and Hearing.

  2.22. “First Extended Agreement Term” means the time from the Agreement Term
        through the end of four (4) years from the Effective Date.

  2.23. “Injunctive Releasing Parties” means Named Plaintiffs and all Settlement Class
        Members, and each of their executors, successors, heirs, assigns, administrators,
        agents and representatives.

  2.24. “Lawsuit” means Anthony Hammond Murphy et al. v. Charles Tyrwhitt, Inc., Case
        No. 1:20-cv-00056-SPB-RAL (W.D. Pa.).

  2.25. “Modified Bug Fix Priority Policies” refer to the policies required by Section 12
        of this Agreement.


                                      3 of 23
Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 8 of 30




  2.26. “Named Plaintiffs” means Anthony Hammond Murphy and Blair Douglass.

  2.27. “New Websites and Mobile Apps” means any website or mobile application that
        Charles Tyrwhitt develops, starts to operate, and which is publicly available to
        consumers in the United States after the Effective Date of this Agreement

  2.28. “Notice Deadline” means the deadline for publishing notice to be set by the Court
        as part of the Preliminary Approval process.

  2.29. “Party” refers to Charles Tyrwhitt, Named Plaintiffs, or the Settlement Class.

  2.30. “Parties” refers to Charles Tyrwhitt, Named Plaintiffs, and the Settlement Class.

  2.31. “Preliminary Approval” means the initial approval by the Court of the terms of
        this Agreement, which will occur before any notice being provided in accordance
        with this Agreement.

  2.32. “Released Injunctive Claims” means any and all claims, rights, demands, charges,
        complaints, actions, suits and causes of action, whether known or unknown,
        suspected or unsuspected, accrued or unaccrued, for injunctive, declaratory, or non-
        monetary relief, based on the Accessibility of the Digital Properties to persons who
        are limited in the life activity of seeing and who use screen reader auxiliary aids to
        access digital information, including any injunctive, declaratory, or non-monetary
        claims under: (i) the ADA; and (ii) any state or local statutory, administrative,
        regulatory or code provisions that either (a) directly incorporates the ADA or (b)
        sets forth standards or obligations coterminous with or equivalent to the ADA. The
        “Released Injunctive Claims” cover all conduct concerning the Accessibility of the
        Digital Properties through the Agreement Term and, if applicable, the First
        Extended Agreement Term and Second Extended Agreement Term.

  2.33. “Second Extended Agreement Term” means the time from the First Extended
        Agreement Term through the end of five (5) years from the Effective Date.

  2.34. “Settlement Class” or “Settlement Class Members” means all blind or visually
        disabled individuals who use screen reader auxiliary aids to navigate digital content
        and who have accessed, attempted to access, or been deterred from attempting to
        access, or who will access, attempt to access, or be deterred from accessing the
        Website from the United States.

  2.35. “Status Report” means a written evaluation that (a) identifies content, features,
        and services on the Digital Properties that are not fully and equally accessible to
        individuals who use screen reader auxiliary aids, and (b) recommends steps Charles
        Tyrwhitt must take to ensure their remediation.

                                        4 of 23
     Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 9 of 30




       2.36. “Subsequently Abandoned Websites and Mobile Apps” means any website or
             mobile application, including the Digital Properties, that Charles Tyrwhitt ceases
             to operate or make available to consumers in the United States after the Effective
             Date of this Agreement.

       2.37. “Subsequently Acquired Websites and Mobile Apps” means any website or
             mobile application that Charles Tyrwhitt acquires from a third party, starts to
             operate, and which is publicly available to consumers in the United States after the
             Effective Date of this Agreement.

       2.38. “WCAG 2.1” means Web Content Accessibility Guidelines 2.1, including the
             WAI-ARIA, and/or the BBC Mobile Accessibility Standards and Guidelines
             currently available at:

              http://www.bbc.co.uk/guidelines/futuremedia/accessibility/mobile_access.shtml.

       2.39. “Website” means the digital property located at https://www.ctshirts.com/us.

3.    Conditions Precedent. This Agreement shall be conditioned and effective only upon the
      occurrence of all of the following events:

      3.1.    The Court grants Preliminary Approval of this Agreement, and orders certification
              of the Settlement Class and notice to the Settlement Class Members.

      3.2.    Notice is provided to the Settlement Class in accordance with Section 25 of this
              Agreement.

      3.3.    The Court grants Final Approval of this Agreement and enters Judgment in
              accordance with the terms set forth herein after a fairness hearing has been
              conducted, and all such orders and approvals have become final and non-
              appealable.

4.    Charles Tyrwhitt Shall Make Its Digital Properties Accessible. Charles Tyrwhitt shall
      ensure blind or visually disabled individuals full and equal enjoyment of the goods,
      services, facilities, privileges, advantages, and accommodations provided by and through
      the Digital Properties as provided for in this Section:

      4.1.    Within thirty-six (36) months of the Effective Date, or by the end of the Agreement
              Term, Charles Tyrwhitt shall ensure the U.S. portion of the Website is Accessible.

      4.2.    Charles Tyrwhitt shall ensure the U.S. portion of any New Websites and Mobile
              Apps are Accessible at the time of their release.



                                            5 of 23
     Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 10 of 30




       4.3.   Charles Tyrwhitt shall ensure the U.S. portion of Subsequently Acquired Websites
              and Mobile Apps are Accessible within twelve (12) months of their acquisition.

5.     Third-Party Content.

       5.1.   Charles Tyrwhitt shall not be required to ensure advertisements provided by third
              parties not owned, controlled, or operated by Charles Tyrwhitt are Accessible,
              unless those advertisements provide a function that is necessary to ensure blind and
              visually disabled individuals full and equal enjoyment of the goods, services,
              facilities, privileges, advantages, and accommodations provided by and through the
              Digital Properties.

       5.2.   After the Effective Date of this Agreement, for each new, renewed, or renegotiated
              contract with a vendor of Third-Party Content, Charles Tyrwhitt shall seek a
              commitment from the vendor to provide content in a format that conforms to
              WCAG 2.1 or can be made to conform by Charles Tyrwhitt to WCAG 2.1. If during
              this contracting process Charles Tyrwhitt issues a request for proposal for
              development or inclusion of Third-Party Content on the Digital Properties, then
              Charles Tyrwhitt shall include conformance with WCAG 2.1 as a criterion. For
              Third-Party Content that is not subject to a written contract, Charles Tyrwhitt shall
              seek out such content that conforms to WCAG 2.1, which may include discussions
              with vendors to provide content in a format that conforms to WCAG 2.1 or can be
              made to conform by Charles Tyrwhitt to WCAG 2.1.

       5.3.   If, after following the process set forth in this Section, Charles Tyrwhitt is unable
              to obtain Third-Party Content that conforms to WCAG 2.1, it shall demonstrate
              through its reporting to the Class Counsel and Named Plaintiffs, under Section 20,
              that obtaining or providing conforming Third-Party Content would fundamentally
              alter the nature of its goods and services or would result in an undue burden.

6.     Accessibility Coordinator.

       6.1.   Within three (3) months of the Effective Date of this Agreement, Charles Tyrwhitt
              shall designate an employee as the Accessibility Coordinator, approved by Named
              Plaintiffs and Class Counsel, for the Digital Properties.

       6.2.   The Accessibility Coordinator shall report directly to a Charles Tyrwhitt’s Chief
              Technology Officer, who shall have knowledge of the requirements of digital
              accessibility, the ADA, and WCAG 2.1, and shall be responsible for coordinating
              Charles Tyrwhitt’s compliance with Sections 4 through 15 of this Agreement.




                                             6 of 23
     Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 11 of 30




       6.3.   Charles Tyrwhitt must seek and obtain approval of Class Counsel and Named
              Plaintiffs prior to appointing a new individual as Accessibility Coordinator during
              the Agreement Term.

7.     Accessibility Consultant and Status Report.

       7.1.   Within six (6) months of the Effective Date of this Agreement, Charles Tyrwhitt
              shall retain an Accessibility Consultant, approved by Named Plaintiffs and Class
              Counsel, who is knowledgeable about digital accessibility, the ADA, and WCAG
              2.1.

       7.2.   The Accessibility Consultant’s duties shall include: (a) assisting Charles Tyrwhitt
              to conduct an Accessibility Audit of the Website; (b) advising Charles Tyrwhitt on
              how to make the Website Accessible; (c) verifying that the Website is Accessible
              by the end of the Agreement Term; (d) ensuring any New Websites and Mobile
              Apps, and any Subsequently Acquired Websites and Mobile Apps, are Accessible;
              and (e) ensuring any Third Party Content that may be required to be Accessible is
              Accessible.

       7.3.   On each anniversary date of the Effective Date of this Agreement, the Accessibility
              Consultant shall provide Charles Tyrwhitt, Class Counsel, and Named Plaintiffs
              with a Status Report. In the Status Report, the Accessibility Consultant shall (a)
              identify content, features, and services on the Digital Properties that are not fully
              and equally accessible to individuals who use screen reader auxiliary aids, and (b)
              recommend steps Charles Tyrwhitt must take to ensure their remediation.

       7.4.   Charles Tyrwhitt must seek and obtain approval of Named Plaintiffs and Class
              Counsel prior to appointing a new individual as Accessibility Consultant during the
              Agreement Term.

8.     Accessibility Audit.

       8.1.   Within nine (9) months of the Effective Date of this Agreement, Charles Tyrwhitt
              shall complete the Accessibility Audit.

       8.2.   The Accessibility Audit shall be conducted in a professional manner and shall be
              benchmarked by appropriate processes, including automated and end-user testing,
              consistent with the Accessibility Consultant’s recommendations.

       8.3.   Within twelve (12) months of the Effective Date of this Agreement, Charles
              Tyrwhitt shall provide a copy of the Accessibility Audit to Class Counsel and
              Named Plaintiffs.


                                             7 of 23
      Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 12 of 30




9.      Accessibility Strategy.

        9.1.   Within eighteen (18) months of the Effective Date of this Agreement, Charles
               Tyrwhitt shall develop and implement an Accessibility Strategy designed to ensure
               the Website is Accessible by the Agreement Term.

        9.2.   Charles Tyrwhitt shall incorporate this Agreement, the Accessibility Audit, the
               Accessibility Policy Statement, and the recommendations and Status Reports of the
               Accessibility Consultant into the Accessibility Strategy.

        9.3.   Within eighteen (18) months of the Effective Date of this Agreement, Charles
               Tyrwhitt shall provide a copy of the Accessibility Strategy to Class Counsel and
               Named Plaintiffs.

        9.4.   Within eighteen (18) months of the Effective Date of this Agreement, Charles
               Tyrwhitt shall disseminate the Accessibility Strategy among Charles Tyrwhitt
               Personnel.

        9.5.   Charles Tyrwhitt shall revise the Accessibility Strategy within three (3) months of
               receiving the Accessibility Consultant’s Status Report in order to implement any
               recommendations the Status Report includes.

10.     Accessibility Policy Statement.

        10.1. Within nine (9) months of the Effective Date of this Agreement, Charles Tyrwhitt
              shall develop the Accessibility Policy Statement.

        10.2. The Accessibility Policy Statement shall at minimum, (a) state that Charles
              Tyrwhitt is making efforts to maintain and increase access to the goods, services,
              facilities, privileges, advantages, and accommodations provided by and through the
              Website, and that may be provided by and through any New Websites and Mobile
              Apps or Subsequently Acquired Websites and Mobile Apps; (b) solicit feedback
              from visitors to Charles Tyrwhitt’s Digital Properties on how the accessibility of
              these properties can be improved; and (c) include an accessible means of submitting
              accessibility questions and problems, including a toll-free telephone number, an
              accessible form, and an email address to contact the Accessibility Coordinator
              about the Accessibility Policy Statement and the Digital Properties.

        10.3. Within nine (9) months of the Effective Date of this Agreement, Charles Tyrwhitt
              shall provide a copy of the Accessibility Policy Statement to Class Counsel and
              Named Plaintiffs.




                                             8 of 23
      Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 13 of 30




        10.4. Within twelve (12) months of the Effective Date of this Agreement, Charles
              Tyrwhitt shall post the Accessibility Policy Statement on the following website:
              https://www.ctshirts.com/us/accessibility-policy/.

        10.5. Within twelve (12) months of the Effective Date of this Agreement, Charles
              Tyrwhitt shall add invisible anchor text in the header of Website’s homepage which
              reads, “Click to view our Accessibility Policy Statement.” The anchor text shall
              redirect consumers to https://www.ctshirts.com/us/accessibility-policy/.

        10.6. Charles Tyrwhitt shall include invisible anchor text in the header of the homepage
              of any New Websites and Mobile Apps at the time of their release, which text reads,
              “Click to view our Accessibility Policy Statement.” The anchor text shall redirect
              consumers to https://www.ctshirts.com/us/accessibility-policy/.

        10.7. Within three (3) months of their acquisition, Charles Tyrwhitt shall add invisible
              anchor text in the header of the homepage of any Subsequently Acquired Websites
              and Mobiles Apps, which text reads, “Click to view our Accessibility Policy
              Statement.”      The     anchor     text    shall    redirect   consumers       to
              https://www.ctshirts.com/us/accessibility-policy/.

11.     Accessibility Training.

        11.1. Within eighteen (18) months of the Effective Date of this Agreement, Charles
              Tyrwhitt shall train all employees responsible for website and mobile application
              design, development, and maintenance to ensure future design, development, and
              maintenance of the Digital Properties to ensure the Digital Properties are and
              remain Accessible.

        11.2. To the extent Charles Tyrwhitt has already provided training to all current
              employees responsible for website and mobile application design, development,
              and maintenance, then Charles Tyrwhitt shall provide refresher training to those
              employees within eighteen (18) months of the Effective Date of this Agreement.

        11.3. Charles Tyrwhitt shall provide accessibility training to all newly-hired employees
              within 90-days of their hire date.

        11.4. Charles Tyrwhitt shall provide refresher accessibility training on an annual basis
              commencing in 2022.

        11.5. During the Agreement Term, Charles Tyrwhitt shall provide copies of all
              accessibility training material to Class Counsel and Named Plaintiffs.




                                             9 of 23
      Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 14 of 30




12.     Modified Bug Fix Priority Policies.

        12.1. Within eighteen (18) months of the Effective Date of this Agreement, Charles
              Tyrwhitt shall modify existing bug fix policies, practices, and procedures to include
              the elimination of bugs that create accessibility barriers, including those that create
              nonconformance with WCAG 2.1 to the Website.

        12.2. The Modified Bug Fix Priority Policies shall ensure that any bugs that create
              accessibility barriers to the Digital Properties are remedied with the same level of
              priority (e.g., speed, resources used to remediate) as any other equivalent loss of
              function for individuals without disabilities.

        12.3. Within eighteen (18) months of the Effective Date of this Agreement, Charles
              Tyrwhitt shall provide the Modified Bug Fix Priority Policies to Class Counsel and
              Named Plaintiffs.

13.     Customer Service Personnel.

        13.1.   Within eighteen (18) months of the Effective Date of this Agreement, Charles
                Tyrwhitt shall designate and train no fewer than two CSO Personnel to
                automatically escalate calls from blind or visually disabled individuals who
                encounter difficulties using the Digital Properties, and to timely assist such users
                within CSO published hours of operation.

        13.2.   The CSO Personnel must be designated to automatically escalate electronic or
                written form communications from blind or visually disabled individuals who
                encounter difficulties using the Digital Properties, and to timely assist such users
                within CSO published hours of operation.

        13.3.   Should any complaint or issue that concerns or relates to compliance with the terms
                of this Agreement be made to a CSO Personnel, said complaint or issue shall be
                forwarded to the Accessibility Coordinator, who then shall forward the complaint
                or issue to Class Counsel and Named Plaintiffs. To the extent any such claim or
                issue is not resolved, it shall be subject to the Dispute Resolution Procedure.

14.     Quarterly Accessibility Audit.

        14.1.   During the Agreement Term and, if applicable, the First Extended Agreement Term
                and Second Extended Agreement Term, Charles Tyrwhitt, or a consultant retained
                on its behalf, shall perform an automated accessibility audit on a quarterly basis to
                evaluate whether the Digital Properties are Accessible.




                                              10 of 23
      Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 15 of 30




        14.2.   During the Agreement Term and, if applicable, the First Extended Agreement Term
                and Second Extended Agreement Term, Charles Tyrwhitt shall provide copies of
                all accessibility audits to Class Counsel and Named Plaintiffs.

15.     Quarterly End-User Accessibility Testing.

        15.1.   During the Agreement Term and, if applicable, the First Extended Agreement Term
                and Second Extended Agreement Term, the Accessibility Consultant shall perform
                end-user accessibility/usability testing, with said testing to be performed by blind
                or visually disabled individuals, or who have training and experience in the manner
                in which blind or visually disabled individuals use a screen reader to navigate,
                browse, and conduct business online, to evaluate whether the Digital Properties are
                Accessible.

        15.2.   During the Agreement Term and, if applicable, the First Extended Agreement Term
                and Second Extended Agreement Term, Charles Tyrwhitt shall provide copies of
                all end-user test results to Class Counsel and Named Plaintiffs.

16.     Agreement Term. The Agreement Term shall be three (3) years from the Effective Date
        except as follows:

        16.1. If Charles Tyrwhitt fails to demonstrate, or if either the Accessibility Consultant or
              Accessibility Coordinator determines, the Website is not Accessible, or if
              applicable, any New Websites and Mobile Apps or any Subsequently Acquired
              Websites and Mobile Apps are not Accessible, by the Agreement Term, then the
              term of the Agreement shall extend to the First Extended Agreement Term.

        16.2. If Charles Tyrwhitt fails to demonstrate, or either the Accessibility Consultant or
              Accessibility Coordinator determines, that the Website is not Accessible, is not
              Accessible, or if applicable, any New Websites and Mobile Apps or any
              Subsequently Acquired Websites and Mobile Apps are not Accessible, by the First
              Extended Agreement Term, then the term of the Agreement shall extend to the
              Second Extended Agreement Term.

17.     Monitoring of Compliance. Class Counsel and Named Plaintiffs shall monitor Charles
        Tyrwhitt’s compliance with Sections 4 through 15 as more fully described in this
        paragraph.

        17.1.   Class Counsel and Named Plaintiffs shall be entitled to visit the Digital Properties
                at any time without notice for the purpose of evaluating compliance with Sections
                4 through 15.



                                              11 of 23
      Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 16 of 30




        17.2.   Charles Tyrwhitt shall provide copies of the accessibility related questions and
                comments generated by the toll-free telephone number, accessible form, and email
                address at https://www.ctshirts.com/us/accessibility-policy/, or generated or
                received in any other manner or through any other medium, to Class Counsel and
                Named Plaintiffs on a quarterly basis.

18.     Scope of Agreement.

        18.1.   The provisions of this Agreement shall apply to Charles Tyrwhitt’s policies,
                practices, and procedures with respect to blind or visually disabled individuals
                within the United States who use screen reader auxiliary aids to access the Digital
                Properties. The data that Charles Tyrwhitt periodically reports to Class Counsel and
                Named Plaintiffs pursuant to this Agreement shall contain relevant information for
                these consumers.

        18.2.   The provisions of this Agreement shall not apply to Subsequently Abandoned
                Websites and Mobile Apps.

        18.3.   Named Plaintiffs expressly agree that the resolution described herein is fair and
                adequate, and that the policies and procedures set forth in this Agreement are
                intended to remedy any and all alleged violations of the ADA and related state and
                local laws by Charles Tyrwhitt with respect to the claims alleged by Named
                Plaintiffs in this case.

19.     Incentive Award to Named Plaintiffs.

        19.1.   Subject to Court approval, Charles Tyrwhitt shall pay each of the Named Plaintiffs
                an incentive award in the amount of One Thousand Dollars and Zero Cents
                ($1,000.00).

        19.2.   Named Plaintiffs waive any right to an incentive award in connection with this
                matter which exceeds the amount provided in Section 19.1.

        19.3.   Charles Tyrwhitt shall pay the amount provided in Section 19.1, or Two Thousand
                Dollars and Zero Cents ($2,000.00), within fourteen (14) days of the Effective Date
                by sending a business check or wire transfer payable to “EAST END TRIAL
                GROUP LLC IOLTA ATTORNEY TRUST ACCOUNT” to Class Counsel in care
                of Kevin W. Tucker, East End Trial Group, LLC, at an address or account to be
                confirmed by Class Counsel before payment.

        19.4.   The Incentive Award shall not be subject to withholding deductions and Charles
                Tyrwhitt may issue an IRS Form 1099 to Named Plaintiffs, through Class Counsel
                at the address provided for notice below, for their respective amounts.

                                              12 of 23
      Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 17 of 30




20.     Annual Report and Meet-and-Confers.

        20.1.   During the Agreement Term and, if applicable, the First Extended Agreement Term
                and Second Extended Agreement Term, on the Effective Date’s anniversary date,
                Charles Tyrwhitt shall submit a report to Class Counsel and Named Plaintiffs,
                stating the status of the implementation of this Agreement and identifying any
                outstanding issues on which the Parties are then in disagreement.

        20.2.   At Class Counsel’s written request, Class Counsel and Charles Tyrwhitt or its
                counsel will meet to discuss the Annual Report and review the implementation of
                this Agreement. Such meetings may be either in person or by telephone, as the
                Parties agree.

21.     Dispute Resolution Procedure. The Parties shall address disputes relating to any of the
        provisions of this Agreement as follows.

        21.1.   Informal Dispute Resolution.

                21.1.1.       If either Party believes that a dispute exists relating to any
                              Section of this Agreement, it shall notify the other Party in
                              writing, describing the dispute. The other Party shall respond
                              in writing to such notice within fifteen (15) business days of
                              receipt of the notice.

                21.1.2.       If a Settlement Class Member believes a dispute exists relating
                              to any Section of this Agreement, she may notify Class Counsel
                              who, in turn, shall notify Charles Tyrwhitt in writing,
                              describing the dispute. Charles Tyrwhitt shall respond in
                              writing to such notice within fifteen (15) business days of
                              receipt of the notice.

                21.1.3.       Further, if Charles Tyrwhitt is informed of a dispute relating to
                              the provisions of this Agreement by a Settlement Class
                              Member, it shall notify Class Counsel and Named Plaintiffs in
                              writing, describing the dispute and providing the Settlement
                              Class Member’s contact information, if known. Charles
                              Tyrwhitt shall respond to the dispute in writing within fifteen
                              (15) business days of receipt of the notice. The response shall
                              be directed to Class Counsel and Named Plaintiffs.

                21.1.4.       Within fifteen (15) business days of receipt of the response
                              described in Section 21.1.1, 21.1.2, or 21.1.3, counsel for both


                                               13 of 23
      Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 18 of 30




                               Parties shall meet and confer by telephone or in person and
                               attempt to resolve the issue informally. The Parties may agree
                               to enter mediation on the issue in dispute.

                 21.1.5.       Charles Tyrwhitt shall be responsible for all reasonable
                               attorneys’ fees and Costs incurred by Class Counsel and
                               Named Plaintiffs in pursuing informal dispute resolution of a
                               nonfrivolous claim pursuant to this Section 21.1.

      21.2.      Submission to Mediation.

                 21.2.1.       In the event that the Parties are unable to resolve their dispute
                               through such meet-and-confer negotiations, then within forty-
                               five (45) days of receipt of the letter raising the dispute, the
                               dispute shall be submitted to mediation before a mutually-
                               agreed upon mediator in Pittsburgh, Pennsylvania. Charles
                               Tyrwhitt shall pay the cost of the mediation. If Charles
                               Tyrwhitt declines to pay such costs, Named Plaintiffs may
                               submit the dispute to the Court.

      21.3.      Submission to the Court.

                 21.3.1.       If the meet-and-confer process and mediation pursuant to
                               Sections 21.1 and 21.2 above do not result in a resolution of
                               the dispute within a reasonable time, any Party may make a
                               motion for resolution of the dispute by Judge Susan Paradise
                               Baxter or any other United States District Judge who may be
                               assigned to the case.

                 21.3.2.       In the event either Party finds that it is necessary to seek
                               resolution of the dispute by the Court, the Court shall award
                               reasonable attorneys’ fees and costs incurred in pursuing
                               dispute resolution as set forth in this Section 21.2 of the
                               Agreement in accordance with the prevailing party standards
                               under the ADA.

22.      Attorneys’ Fees and Costs up to the Date of Final Approval.

         22.1.   Subject to Court approval, Charles Tyrwhitt shall pay Named Plaintiffs’
                 reasonable attorneys’ fees and Costs incurred in connection with this matter
                 up to and including the Effective Date of this Agreement by the Court in the
                 amount of Twenty-Eight Thousand Dollars and Zero Cents ($28,000.00).


                                              14 of 23
      Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 19 of 30




        22.2.   Named Plaintiffs waive any right to reasonable attorneys’ fees and Costs
                incurred in connection with this matter up to and including the Effective Date
                of this Agreement which exceed the amount provided in Section 22.1.

        22.3.   Charles Tyrwhitt shall pay the amount provided in Section 22.1 in two equal
                installments of Fourteen Thousand Dollars and Zero Cents ($14,000.00), with
                the first installment to be paid within fifteen (15) business days of the Effective
                Date and the second installment to be paid within three (3) months of the
                Effective Date. Charles Tyrwhitt shall make each installment payment by
                sending a business check or wire transfer payable to “EAST END TRIAL
                GROUP LLC IOLTA ATTORNEY TRUST ACCOUNT” to Class Counsel
                in care of Kevin W. Tucker, East End Trial Group, LLC, at an address or
                account to be confirmed by Class Counsel before payment.

23.     Attorneys’ Fees and Costs after Final Approval.

        23.1.   Final Approval through the Agreement Term

                23.1.1.         Charles Tyrwhitt shall pay reasonable attorneys’ fees and Costs
                                incurred by Named Plaintiffs after Final Approval and during
                                the Agreement Term for work performed by Class Counsel
                                pursuant to this Agreement in the amount of Fifteen Thousand
                                Dollars and Zero Cents ($15,000.00).

                23.1.2.         Other than the right to attorneys’ fees and Costs for pursuing
                                nonfrivolous claims under the Dispute Resolution Procedure,
                                Named Plaintiffs waive any right to reasonable attorneys’ fees
                                and Costs for work performed by Class Counsel after Final
                                Approval and during the Agreement Term which exceed the
                                amount provided in Section 23.1.1.

                23.1.3.         Charles Tyrwhitt shall pay the amount provided in Section
                                23.1.1 within six (6) months of Final Approval by sending a
                                business check or wire transfer payable to “EAST END TRIAL
                                GROUP LLC IOLTA ATTORNEY TRUST ACCOUNT” to
                                Class Counsel in care of Kevin W. Tucker, East End Trial
                                Group, LLC, at an address or account to be confirmed by Class
                                Counsel before payment.

        23.2.   First Extended Agreement Term

                23.2.1.         If the Agreement Term is extended to four years from the


                                               15 of 23
Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 20 of 30




                    Effective Date, then Charles Tyrwhitt shall pay additional
                    reasonable attorneys’ fees and Costs incurred by Named
                    Plaintiffs during the First Extended Agreement Term for work
                    performed by Class Counsel pursuant to this Agreement in the
                    amount of Fifteen Thousand Dollars and Zero Cents
                    ($15,000.00).

        23.2.2.     Other than the right to attorneys’ fees and Costs for pursuing
                    nonfrivolous claims under the Dispute Resolution Procedure,
                    Named Plaintiffs waive any right to reasonable attorneys’ fees
                    and Costs for work performed by Class Counsel during the
                    First Extended Agreement Term which exceed the amount
                    provided in Section 23.2.1.

        23.2.3.     Charles Tyrwhitt shall pay the amount provided in Section
                    23.2.1 within three (3) months of the start of the First Extended
                    Agreement Term by sending a business check or wire transfer
                    payable to “EAST END TRIAL GROUP LLC IOLTA
                    ATTORNEY TRUST ACCOUNT” to Class Counsel in care of
                    Kevin W. Tucker, East End Trial Group, LLC, at an address or
                    account to be confirmed by Class Counsel before payment.

  23.3. Second Extended Agreement Term

        23.3.1.     If the Agreement Term is extended to five years from the
                    Effective Date, then Charles Tyrwhitt shall pay additional
                    reasonable attorneys’ fees and Costs incurred by Named
                    Plaintiffs during the Second Extended Agreement Term for
                    work performed by Class Counsel pursuant to this Agreement
                    in the amount of Fifteen Thousand Dollars and Zero Cents
                    ($15,000.00).

        23.3.2.     Other than the right to attorneys’ fees and Costs for pursuing
                    nonfrivolous claims under the Dispute Resolution Procedure,
                    Named Plaintiffs waive any right to reasonable attorneys’ fees
                    and Costs for work performed by Class Counsel during the
                    Second Extended Agreement Term which exceed the amount
                    provided in Section 23.3.1.

        23.3.3.     Charles Tyrwhitt shall pay the amount provided in Section
                    23.3.1 within three (3) months of the start of the Second
                    Extended Agreement Term by sending a business check or wire


                                   16 of 23
      Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 21 of 30




                               transfer payable to “EAST END TRIAL GROUP LLC IOLTA
                               ATTORNEY TRUST ACCOUNT” to Class Counsel in care of
                               Kevin W. Tucker, East End Trial Group, LLC at an address or
                               account to be confirmed by Class Counsel before payment.

24.     Preliminary Approval, Objections, and Fairness Hearing.

        24.1.   Promptly after execution of this Agreement, the Parties shall jointly request that
                the Court schedule a preliminary approval hearing within fourteen (14) days of
                the request or as soon thereafter as the Court may set the hearing and that the
                Court preliminarily approve the Agreement, preliminarily enjoin Settlement
                Class Members from bringing any claims to be released pursuant to this
                Agreement, and approve the proposed form of Notice and plan for providing
                notice submitted by the Parties.

        24.2.   Named Plaintiffs shall ask the Court to schedule a fairness and final approval
                hearing for ninety (90) days after the Notice Deadline set by the Court, or as
                soon thereafter as the Court may set the hearing.

        24.3.   Named Plaintiffs shall ask the Court to order the following procedures for
                objections: Any Settlement Class Member may object to the proposed
                Agreement by filing, within sixty (60) days after the Notice Deadline set by the
                Court, written objections with the Clerk of the Court. Only such objecting
                Settlement Class Members shall have the right, and only if they expressly seek
                it in their objection, to present objections orally at the Fairness Hearing.
                Responses by Named Plaintiffs to any timely-filed objections shall be made no
                less than five (5) days before the Fairness Hearing.

25.     Notice. As soon as practicable, but no later than twenty-one (21) days after the Court’s
        entry of a Preliminary Approval Order, Charles Tyrwhitt shall at its expense:

        25.1.   Cause a stipulated class action settlement notice to be published on a search-
                engine-optimized (“SEO”) settlement website operated by a stipulated class
                action settlement administrator or similar entity.

        25.2.   Add invisible anchor text in the header of the Website’s homepage which reads,
                “Click to view our ADA Class Action Settlement Notice” and which links to
                the stipulated class action settlement notice published by the stipulated class
                action settlement administrator or similar entity.

        25.3.   Post a link to the stipulated class action settlement notice on its social media
                accounts,        including         https://www.facebook.com/CharlesTyrwhitt,


                                              17 of 23
      Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 22 of 30




                https://www.instagram.com/charlestyrwhitt/, and https://twitter.com/ctshirts,
                which post shall also tag and direct questions about the class action settlement
                notice to Class Counsel at its accounts on each respective platform.

        25.4.   Charles Tyrwhitt shall also request that National Federation of the Blind and
                American Council of the Blind publish a link to the stipulated class action
                settlement notice in their respective electronic newsletters so notice is sent out
                within sixty (60) days of the Preliminary Approval.

26.     Judgment, Final Approval, and Dismissal.

        26.1.   Class Counsel and Named Plaintiffs shall request that the Court enter a Final
                Judgment and Order granting Final Approval of this Agreement and enjoining
                Settlement Class Members from asserting any Released Injunctive Claims.
                Among other things, the Final Judgment and Order shall attach this Agreement
                as an exhibit and shall provide that the Court retains jurisdiction through the
                Agreement Term and, if applicable, the First Extended Agreement Term and
                Second Extended Agreement Term, in order to enforce this Agreement.

        26.2.   This Lawsuit shall be dismissed with prejudice pursuant to Rule 41 of the
                Federal Rules of Civil Procedure, no later than thirty (30) days following the
                expiration of the Agreement Term or, if applicable, the First Extended
                Agreement Term or Second Extended Agreement Term.

27.     No Admission of Liability. By agreeing to and voluntarily entering into this
        Agreement, there is no admission or concession by Charles Tyrwhitt, direct or indirect,
        express or implied, that the Website is in any way inaccessible or that Charles Tyrwhitt
        has violated the ADA, or any other federal, state, or local law, code, regulation, order,
        or rule. Nothing in this Agreement shall operate as an admission by Charles Tyrwhitt
        in any context other than within the settlement of this Lawsuit that any particular
        standard or standards are applicable under the ADA or any other federal or state law to
        the Website.

28.     Terms Not Confidential; Non-Disparagement.

        28.1.   The terms of this Agreement are not confidential and will be publicly filed into the
                Court record of the Lawsuit.

        28.2.   Aside from the publication set forth in Section 25, the Parties and their
                respective counsel, agents, and representatives agree not to cause this
                Agreement or any other facts of this case to be in any way presented to
                the press, other media outlets or legal journals. The Parties and their respective


                                              18 of 23
      Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 23 of 30




               counsel, agents, and representatives further agree not to make any disparaging
               remarks about the other Party relating to this Agreement, the negotiations
               leading up to it, or that are inconsistent with Defendant's proactive, diligent, and
               good-faith efforts to ensure all customers have full and equal access to its online
               store. Nothing in this Agreement shall be construed to prohibit the Parties from
               responding to unsolicited press inquiries consistent with the terms herein. If
               any Party receives an unsolicited press or similar inquiry, it is required to
               consult with the other Party prior to submitting a response.

29.     Release. Effective on the date of Final Approval, the Injunctive Releasing Parties
        unconditionally and forever fully and finally release, acquit, and discharge the Charles
        Tyrwhitt Parties from the Released Injunctive Claims. Pursuant to this release, Named
        Plaintiffs and Settlement Class Members shall not bring any claims concerning the
        Accessibility of the Digital Properties during the Agreement Term and, if applicable,
        the First Extended Agreement Term and Second Extended Agreement Term.
        Notwithstanding this release, Named Plaintiffs and Settlement Class Members may
        fully utilize the Dispute Resolution Procedure during the Agreement Term.

30.     Entire Agreement. This Agreement contains all the agreements, conditions, promises
        and covenants among Charles Tyrwhitt, Named Plaintiffs, Class Counsel, the
        Settlement Class regarding matters set forth in it and supersedes all prior or
        contemporaneous agreements, drafts, representations or understandings, either written
        or oral, with respect to the subject matter of the present Agreement.

31.     Modification. Prior to Final Approval, this Agreement can only be amended by written
        agreement of the Parties hereto. Following Final Approval, no modification of this
        Agreement shall be effective unless it is pursuant to Court Order.

32.     Severability. If any provision or any part of this Agreement thereof shall at any time
        be held unlawful, or inconsistent with applicable law, in whole or in part, under any
        federal, state, county, municipal or other law, ruling or regulation, then the remaining
        provisions of this Agreement shall remain effective and enforceable.

33.     Drafting of this Agreement. This Agreement is deemed to have been drafted by all
        Parties hereto, as a result of arm’s length negotiations among the Parties. Whereas all
        Parties have contributed to the preparation of this Agreement, it shall not be construed
        more strictly against one Party than another.

34.     Execution in Counterparts. The Parties may execute this Agreement in counterparts,
        each of which shall constitute an original for all purposes, including any copies of
        same, and all duplicate counterparts will be construed together and constitute one
        Agreement. The Parties will be bound by signatures on this document which are


                                              19 of 23
      Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 24 of 30




        transmitted by mail, hand delivery, facsimile, email or any other electronic means to
        the other Party or, if applicable, counsel of record for the other Party. Such signature
        will have the same binding effect as any original signature. A typed electronic signature
        will have the same effect as a handwritten signature.

35.     Continuing Jurisdiction. The Parties agree that the United States District Court for
        the Western District of Pennsylvania shall have continuing jurisdiction throughout the
        Agreement Term and, if applicable, the First Extended Agreement Term and Second
        Extended Agreement Term, to interpret and enforce this Agreement.

36.     Deadlines. The Parties and the Court recognize that from time to time unforeseen
        events, such as exigent business circumstances, labor disputes, natural disasters,
        personnel issues, pandemics, and negotiations with third parties, cause delays in the
        accomplishment of objectives no matter how well intentioned and diligent the Parties
        may be. Accordingly, with regard to the provisions of this Agreement that require that
        certain acts be taken within specified periods, the Parties understand and agree that
        Court approval shall not be required for reasonable extensions of deadlines. In the event
        that any Party determines that an action required by this Agreement cannot be taken
        within the specified time period, that Party shall promptly notify the other Parties that
        it anticipates a delay, the reasons for the delay and a proposed alternative deadline. The
        Parties shall endeavor to cooperate in reasonably rescheduling such deadlines.
        However, if the other Party does not agree to the proposed delay, the Parties shall
        submit the matter to the Dispute Resolution Procedure.

37.     Communications to Named Plaintiffs, Class Counsel, the Settlement Class, and
        Charles Tyrwhitt. All letters, notices, IRS Form 1099s, requests, demands and other
        communications required or permitted to be given to the Parties pursuant to this
        Agreement shall be in writing, provided by electronic mail, facsimile and/or next-day
        express delivery service and addressed as follows:

        37.1. To Named Plaintiffs, Class Counsel, or the Settlement Class:

               Kevin. W. Tucker (He/Him/His)
               Kevin Abramowicz
               EAST END TRIAL GROUP LLC
               186 42nd St., P.O. Box 40127
               Pittsburgh, PA 15201
               ktucker@eastendtrialgroup.com
               kabramowicz@eastendtrialgroup.com
               Tel. (412) 877-5220

               Lawrence H. Fisher

                                              20 of 23
Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 25 of 30




        One Oxford Centre
        301 Grant Street, Suite 4300
        Pittsburgh, PA 15219
        lawfirst@lawrencefisher.com
        Tel. (412) 577-4040

  37.2. To Charles Tyrwhitt:

        Steven D. Hurd
        Margaret Swetman
        PROSKAUER ROSE LLP
        Eleven Times Square
        New York, NY 10036-8299
        shurd@proskauer.com
        mswetman@proskauer.com
        Tel. (212) 969-3985
        Fax (212) 969-2900

        Charles Tyrwhitt may change the individuals to whom notices and
        communications required by this Agreement shall be sent by providing Class
        Counsel and Named Plaintiffs with written notification that it wishes to do so.

                                                  Signature block begins on the next page.




                                       21 of 23
Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 26 of 30
Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 27 of 30
Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 28 of 30
Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 29 of 30




  186 42nd St., P.O. Box 40127          Eleven Times Square
  Pittsburgh, PA 15201                  New York, NY 10036-8299


  Lawrence H. Fisher                    Counsel for Charles Tyrwhitt, Inc.
  One Oxford Centre
  301 Grant Street, Suite 4300
  Pittsburgh, PA 15219

  Counsel for Named Plaintiffs
  and the Settlement Class




                                 23 of 23
Case 1:20-cv-00056-SPB-RAL Document 19-1 Filed 07/23/20 Page 30 of 30
